Title: To John Adams from Caesar Augustus Rodney, 28 March 1819
From: Rodney, Caesar Augustus
To: Adams, John


				
					Venerable & Dear Sir,
					Wilmington March 28th. 1819.
				
				In the late irreparable loss, you have sustained by a severe dispensation of Divine Providence, I sincerely sympathise with you; but hope that time, reason & religion have administered their consolations, and restored your mind. Permit me to enclose you copies of two letters, from my uncle to my father, at memorable epochs in our Revolutionary annals. The first from New–York when the Stamp Act Congress was sitting there, in 1765. and the other last from Philada. on the birth day of independence. I am in possession of an unbroken chain of their correspondence from 1763. to 1783.Whether my uncle was a competent judge of the characters & talents of the Congress of 1765. you can best determine, because you knew him well, in public life. But the high compliment he pays them was sincere on his part.I am still confident that I shall find the Letters of Mr. Otis, and think they must be only mislaid, with some others from the most ditinguished friends of the Revolution.You may, probably, have read my report on S. America. In tracing the steps of Genl. Miranda, a subject was brought more distinctly to my veiw, than heretofore, that requires explanation, and upon which you may perhaps shed light. It is stated in the Edinburgh Reveiw vol. XIII pages 289–292. that a treaty was once proposed, & the heads of it are given, the object of which, was, to render S. America independent. Some letters have been published from Miranda to the late Gnl. Hamilton, & one, from him, to Miranda, on the subject. The state of our country at that period, renders the story not improbable. But I should be glad to know if there were any real foundation for it.Pardon my repeated obtrusions, & attribute them to my enthusiasm in the cause of our own revolution, & my zeal in that of the Independence of South America.With great veneration & regard / Yours Very Respect. &
				
					C. A. Rodney
				
				
			